ALLOWANCE

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 06/04/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 was filed after the mailing date of the Notice of Allowance on 05/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sterling Fillmore on 05/04/2021.

Claims 25-27, 30-34, 39 and 41-48 have been amended to:

25.	(Currently Amended) An impeller comprising:
	a central shaft or a central tube for mounting on the central shaft;
	a hub provided around the central shaft or the central tube, the hub having a hollow space with an outside and an inside, with the inside of the hub being oriented towards the central shaft or the central tube;
	a series of blades that are attached to the outside of the hub by respective bases of each of the blades,
	wherein for each of the blades, or at least some of the blades, a reinforcing rib is provided that extends from to an attachment of the base of the blade,
	wherein each of the reinforcing ribs respectively include a head at a location of attachment of the reinforcing rib on the inside of the hub, and the respective bases of each of the blades head at the location of attachment of the reinforcing rib on the inside of the hub 
head at the location of attachment of the reinforcing rib on the inside of the hub head at the location of attachment of the reinforcing rib on the inside of the hub 

26.	(Currently Amended) The impeller according to claim 25, wherein for each of the blades, the 

27.	(Currently Amended) The impeller according to claim 25, wherein each of the reinforcing ribs extends over an respective base of the corresponding blade 

30.	(Currently Amended) The impeller according to claim 25, wherein the location of attachment of the reinforcing ribs located within the footprint of the impeller 

31.	(Currently Amended) The impeller according to claim 25, wherein the impeller is a centrifugal impeller whose hub increases in diameter in an axial , the back wall having a surface such that the back wall at least partially closes off the hollow space of the hub, and wherein each of the reinforcing ribs are directly connected to the back wall.

32.	(Currently Amended) The impeller according to claim 31, wherein a 

33.	(Currently Amended) The impeller according to claim 31, wherein a 

34.	(Currently Amended) The impeller according to claim 31, wherein a of each of the reinforcing ribs increases towards the connection to the back wall.

39.	(Currently Amended) The impeller according to claim 25, wherein a shroud is provided around the hub, the shroud connecting 

41.	(Currently Amended) A method for producing an impeller, the method comprising:
	providing a central shaft or a central tube;
	providing a back wall on the central shaft or the central tube;
attached to an by respective bases of each of the blades;
	providing a reinforcing rib on the central shaft or the central tube for each blade or for at least a number of thean to an attachment of the base of the corresponding 
	wherein each of the reinforcing ribs is provided such that
	s a head at a location of attachment of the reinforcing rib on the inside of the hub, and the respective bases of each of the blades head at the location of attachment of the reinforcing rib on the inside of the hub is , 
	a center line of the head at the location of attachment of the reinforcing rib on the inside of the hub head at the location of attachment of the reinforcing rib on the inside of the hub 

42.	(Currently Amended) The 

43.	(Currently Amended) The steps of the method comprise

44.	(Currently Amended) The of the powder material 

45.	(Currently Amended) The impeller according to claim 25, wherein the location of attachment of the reinforcing ribs located within the footprint is shifted slightly sideways with respect to the center line of the footprint of the corresponding blade in a direction against a of the impeller 

46.	(Currently Amended) The impeller according to claim 25, wherein a 

47	(Currently Amended) The impeller according to claim 25, wherein a 

48.	(Currently Amended) The impeller according to claim 25, further comprising a solid ring at an end of the hub where the impeller is balanced by solid ring.

Reasons for Allowance
Claims 25-27, 30-34 and 37-48 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination set forth in the independent claims. In particular the prior art does not teach an impeller defined by the configuration of the reinforcing ribs with respect to the blades attached to an outside of a hub of the impeller, such that a center line of a head at the location of attachment of the reinforcing rib on an inside of the hub for each of the reinforcing ribs is shifted within the footprint of the corresponding blade such that the center line of the head at the location of attachment of the reinforcing rib on the inside of the hub for each of the reinforcing ribs is offset from a center line of the footprint in combination with the other claim limitations.
e.g., see Fig. 5b-9a], however, Kress fails to suggest configuring the impeller such that the center line of a head at the location of attachment of the reinforcing ribs is offset from a center line of the footprint of the corresponding blade [e.g., per Kress, the corresponding reinforcing ribs are generally aligned with (e.g., not offset from) the corresponding blades].
Other comparable prior art impellers such as that of US 20060140767 (Garman) also teach the provision of having reinforcing ribs extend from the central shaft or the central tube in the radial direction [e.g., see Fig. 6], however, the ribs are generally provided such that the corresponding head of the rib is located between the attachment points (and footprints) of two adjacent blades rather than at a location of attachment at the base of (and within the footprint of) a respective blade, and as such, the reinforcing ribs cannot be reasonably viewed as being shifted within the footprint of the location of attachment of the respective blade as per the claimed invention(s). 
As such, the claimed invention(s) may be regarded as both novel and inventive, such that the claimed impeller enables a substantially different fluid flow and/or stress distribution profile as compared to the impellers taught by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        

/HUNG Q NGUYEN/           Primary Examiner, Art Unit 3747